Title: Thomas Jefferson to William Eustis, 6 October 1809
From: Jefferson, Thomas
To: Eustis, William


          Dear Sir  Monticello Oct. 6. 09
          Sollicited by a poor man in an adjoining county who states his case in the inclosed letter, & truly, as far as I can learn, I take the liberty of putting it under cover to you, in the hope you will be so good as to put it into the hands of the proper clerk, that whatever is right may be done, &, if nothing can be done, that the clerk may certify the grounds, so as to inform the applicant & put him at rest. the paper, if inclosed to me, shall be safely conveyed to him.
           I am glad of an occasion of congratulating you as well as my country on your accession to a share in the direction of our Executive councils. besides the general advantages we may promise ourselves from the employment of your talents & integrity in so important a station, we may hope peculiar effect from it towards restoring the deeply wounded amity between your native state & her sisters. the design of the leading federalists, then having direction of the state, to take advantage of the first war with England to separate the N.E. states from the union has distressingly impaired our future confidence in them. in this, as in all other cases, we must do them full justice, and make the fault all their own, should the last hope of human liberty be destined to recieve it’s final stab from them. I salute you with great esteem & respect.
          
            Th:
            Jefferson
        